Opinion filed July 12, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-12-00072-CR
                                         __________

                         JUDY GARNER PATTEN, Appellant

                                               V.

                                STATE OF TEXAS, Appellee


                              On Appeal from the 29th District Court
                                   Palo Pinto County, Texas
                                  Trial Court Cause No. 13583


                              MEMORANDUM               OPINION
       Judy Garner Patten has filed in this court a motion to dismiss her appeal. Pursuant to
TEX. R. APP. P. 42.2, the motion is signed by both appellant and her counsel.
       The motion is granted, and the appeal is dismissed.


                                                             PER CURIAM

July 12, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.